‘ uniform issue list department of the treasury internal_revenue_service washington d c government entities division mar hikhirererrereraererere kkekrekrekerererereer krekkekrkkerekrkreerrerekrererere on e ep ja te ps legend taxpayer a krekkekreerereereekee ira xx kiara erereerrerer kkk kerr reikrerrerererererer karkkkkkkrekrekerekrerereereere amount a grreneneee bank b jeb deseeeenieckk kakkakkrkekerereearerereeere investment_company c kekkkekekreeareeekkek kkkeekkreerkee krrekrerekkkee krereeekek date date date dear kekekkerekrerer this is in response to your request dated date supplemented by correspondence dated date submitted by your authorized representative in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code’ the following facts and representations have been submitted under penalty of perjury in support of the ruling requested keikeaaekereehaeeeeeker taxpayer a age represents that she received a distribution from ira x totaling amount a taxpayer a asserts that her failure to accomplish a rollover within the 60-day period prescribed by sec_408 of the code was due to a mistake made by bank b which led to amount a being placed in a non-ira account taxpayer a further represents that amount a remains in the non-ira account with bank b and has not been used for any other purpose on date taxpayer a went to bank b and at the advice of a financial planner at bank b she opened an individual_retirement_account at bank b on date taxpayer a called investment_company c and requested that ira x be closed and the full amount in ira x be distributed to her on date taxpayer a received amount a from ira x she took the distribution check to bank b thinking it would be deposited in her ira rather than a certificate of deposit on date when taxpayer a went to bank b to deposit amount a she did not speak to the same financial planner at bank b who established her ira on date instead she spoke with a different employee of bank b who erroneously deposited amount a into a non-ira account taxpayer a did not discover the error until date when she began to prepare her contributions prior to the distribution of amount a on date income_tax return taxpayer a had no rollover based on the above facts and representations you request a ruling that the internal_revenue_service waive the 60-day rollover requirement contained in sec_408 of the code with respect to amount a sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if- i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is into an eligible_retirement_plan other than an ira for the benefit of paid khkkkererekererkeeek er such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under section ‘408 a sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred _ the information presented and documentation submitted by taxpayer a is consistent with her assertion that her failure to accomplish a timely rollover was caused by an error committed by bank b which led to amount a being placed in a non-ira account therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount a from 200622ud ira x taxpayer a is granted a period of days from the issuance of this ruling letter to contribute amount a into a rollover ira provided all other requirements of sec_408 of the code except the 60-day requirement are met such contribution will be considered a rollover_contribution within the meaning of sec_408 of the code this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent a copy of this letter has been sent to your authorized representative in accordance with a power_of_attorney on file in this office if you have any questions please contact d hreeeeee at kkk kekk sincerely yours s men a ce6 bette ohn donzell littlejohn manager employee_plans technical group enclosures deleted copy of this letter notice of intention to disclose notice
